Title: From George Washington to Henry Knox, 8 June 1781
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Head Quarters New Windsor June 8 1781
                        
                        I enclose to you the application of the State of New Jersey for Ammunition, also General Cornell’s Letter
                            informing what quantity may be expected from the Eastward, and request your opinion of the expediency of granting any to
                            that State, and in that case how much?
                        I wish also to be advised, what has been done respecting Plank for Platforms, and whether it will be
                            necessary to have arrangements made with the Quarter Master Genl for procuring that Article. With great esteem &
                            regard I am Dear Sir Your Most Hble Servant
                        
                            Go: Washington
                        
                        
                            P.S. Be pleased to return the papers after perusal.
                        

                    